Citation Nr: 0626662	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
condition.

2.  Entitlement to service connection for lumbar spine 
condition.

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and September 2002 
rating decisions of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).



FINDINGS OF FACT

1.  Cervical spine condition was not incurred in, or 
aggravated by, any incident of active military service.

2.  Lumbar spine condition was not incurred in service, nor 
in the first post-service year.

3.  The veteran's service-connected disorders are not so 
disabling as to preclude him from obtaining and maintaining 
substantially gainful employment, nor do they render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for cervical spine condition are not met.  38 U.S.C.A. §§ 
1111, 1219, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).

2.  The criteria for the establishment of service connection 
for lumbar spine condition are not met.  38 U.S.C.A. §§ 1111, 
1219, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).




3.  The criteria for the award of TDIU have not been met on 
either a schedular or an extraschedular basis. 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letters dated in December 2000 and March 2001, the RO 
apprised the veteran of the evidence required for 
establishing service connection for cervical spine condition 
and service connection for lumbar spine condition and advised 
the veteran of the allocation of responsibility for obtaining 
such evidence.  Subsequent to the VA's advisement to the 
veteran of what evidence would substantiate these claims, the 
allocation of responsibility for obtaining such evidence, and 
advising the veteran that he should submit all relevant 
evidence, de novo review of the claims was accomplished in 
October 2003 and May 2004, and a Statement of the Case 
("SOC") and Supplemental Statement of the Case ("SSOC") 
were issued.

The rating decision on appeal, the October 2003 SOC, and the 
May 2004 SSOC provided the veteran with specific information 
as to why the claims were being denied and of the evidence 
that was lacking.  The October 2003 SOC and May 2004 SSOC 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claims.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records, service medical records (SMRs), and VA medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran authorized and VA obtained all these 
treatment records.  The treatment records were reviewed 
through December 2003.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA spine 
examination was completed in March 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claims, and 
the record is ready for appellate review.



Analyses of the Claims

Service Connection for Lumbar and Cervical Spine Disorders

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
In addition, if certain chronic diseases become manifest to a 
compensable degree within one year of separation from 
service, such diseases are presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence is required to 
support this issue.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  See Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the March 2004 VA examination, the veteran was diagnosed 
with severe stenosis of the cervical spine, with large disk 
herniation at C3-4, and severe hypertrophic changes with 
possible superimposed disk protrusions from C3-4 through C6-
7, with foraminal stenosis more severe on the right, rather 
than the left, side.  He was also diagnosed with minimal 
degenerative joint disease of L5-S1.

These diagnoses constitute proof of current cervical and 
lumbar spine conditions, satisfying the first element of 
service connection under Pond for both conditions.

However, because there is no evidence of in-service 
incurrence of these cervical and lumbar spine conditions, or 
of a nexus between in-service cervical and lumbar spine 
injuries or diseases and the current cervical and lumbar 
spine conditions, the veteran's claims of service connection 
for cervical and lumbar spine conditions are denied.

At the March 2004 VA examination, the veteran alleged that 
both his current cervical and lumbar spine conditions stemmed 
from injuries he sustained from the same in-service 
incident-a motorcycle accident in 1976 or 1977.  The veteran 
further alleged that a magnetic resonance imaging (MRI) of 
the spine taken at that time documented disk herniation in 
both the cervical and lumbar spine.  The veteran further 
alleged that his spinal injuries were treated with a body 
cast, but he denied any spinal surgery.  

The March 2004 VA examiner could not find an MRI of the spine 
from 1976 or 1977.  However he stated that if such a report 
was located and documented disk herniation in both the 
cervical and lumbar spine, as the veteran alleged, then both 
of the current cervical and lumbar spine conditions would be 
related to service.  In the absence of such evidence, the VA 
examiner opined that it would be too speculative to conclude 
that the veteran's current cervical and lumbar spine 
conditions were related to service due to an intervening 
motor vehicle accident in 1994. 

While SMRs from March through June 1976 confirm that the 
veteran had a motorcycle accident in March 1976, SMRs show 
that when he sought treatment for injuries sustained in that 
accident, the veteran raised no complaints about cervical or 
lumbar spine injuries, but rather complained of a left knee 
injury only.  Furthermore, SMRs from March through June 1976 
contain no diagnoses or treatments for cervical or lumbar 
spine conditions.

Contrary to the veteran's allegations, a March 1976 physical 
therapy consultation record reflects that the veteran was 
placed in a long leg cast, not a body cast, for treatment of 
a left knee injury, not cervical or lumbar spine injuries, 
and the veteran's SMRs contain no MRI of the spine.  In March 
1977, the veteran complained of neck pain, incurred while 
lifting weights.  There was no follow-up medical care to this 
incident.  

In addition, the veteran's allegation that he sustained a 
herniated disk in the lumbar spine in service is contradicted 
by a 2003 VA MRI of the lumbar spine which shows normal disk 
spaces, with no destructive lesions or compression 
deformities.

Thus, although SMRs document other episodes of cervical and 
lumbar spine complaints in service, the objective medical 
evidence of record does not indicate that the veteran had any 
continuing symptoms, nor diagnoses of disorders as a result 
of these incident.  None of the documented in-service 
cervical and lumbar spine injuries consisted of the veteran's 
current conditions of disk herniation and stenosis of the 
cervical spine or of degenerative joint disease of the lumbar 
spine.

Of particular note, in the August 1977 service separation 
medical history questionnaire, the veteran denied then 
having, or ever having had, any musculoskeletal symptoms or 
disorders and apart from a scar on the left neck, the neck 
and spine were normal.

Apart from the service medical records, private medical 
records from Oliver C. Anderson Hospital in Maryville, 
Illinois document that the veteran sought emergency care 
there in September 1977, while still in service, following a 
motor vehicle accident.  The veteran reported pain in both 
knees and a cut lip but expressly denied having a stiff neck.  
This medical record is silent for any complaint, diagnosis, 
or treatment of a back injury.  On physical examination, the 
veteran was observed to have an abrasion on the left arm, 
tender and swollen knees, a lacerated upper lip, and a 
chipped incisor.  The neck was found to be supple and without 
tenderness.  

The case file contains no medical records for the one-year 
presumptive period immediately following service, and hence 
no evidence within that period that the veteran developed 
degenerative joint disease or arthritis in the lumbar spine.

Because there is no evidence that cervical spine condition 
was incurred in, or aggravated by, any incident of active 
military service and any current cervical spine condition is 
not shown to be related to service, service connection for 
this condition is denied. 

Similarly, because there is no evidence that lumbar spine 
condition was incurred in service, or in the first post-
service year, and any current lumbar spine condition is not 
shown to be related to service, service connection for this 
condition is denied.




Entitlement to a Total Disability Rating, Based on Individual 
Unemployability

The veteran argues that he is totally disabled due to 
service-connected disorders.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2005). A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2005).

The law also provides that in determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by non service-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994). In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm. The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran is in receipt of a combined 60 percent disability 
evaluation based upon service-connected ratings for the 
residuals of a lateral menisectomy of the left knee (30 
percent); bilateral hearing loss (20 percent); traumatic 
arthritis of the left knee (10 percent) and tinnitus (10 
percent).  Although in various correspondence, the veteran 
has argued that since numeric total of the service-connected 
rating equal 70 percent, and he should therefore be granted a 
total rating on this basis, his contention is without merit.  


The law provides that the determination of a combined 
disability rating is not based upon a mathematical 
calculation.  The provisions of 38 C.F.R. § 4.25, which are 
binding upon VA and the Board, provide for combining ratings 
when a veteran has more than one service-connected 
disability.  The combined ratings table results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  The end result is that 
often the combined ratings of all of a person's disabilities 
will be lower than the sum of the individual disabilities.  
As such, the veteran was correctly rated as 60 percent 
disabled, even though the pure total of his aggregated 
disabilities equaled 70 percent.  See 38 C.F.R. § 4.25.  

None of the veteran's service-connected disorders are 
evaluated as 40 percent disabling, and the combined schedular 
evaluation does not satisfy the above noted schedular 
criteria.  Thus, he fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service- connected disabilities. See 
38 C.F.R. § 4.16(a) (2005).

As noted, in accordance with 38 C.F.R. § 4.16(b), TDIU 
compensation can also be awarded on an extraschedular basis; 
that is, the schedular criteria are not satisfied but the 
evidence demonstrates that assignment of TDIU compensation is 
nonetheless appropriate under 38 C.F.R. § 3.321(b)(1) (2005).

The criteria for the award of extraschedular compensation 
have been set forth above. The evidence clearly shows that 
the veteran is not unemployable as a result of his service- 
connected disabilities, when such disabilities are considered 
together.
In particular, the veteran relies upon a September 2002 
letter authored by J.T.M., M.D, a VA treating physician, who 
reported that the veteran was unemployable as a result of 
"somatic and psychiatric problems."  However, as is noted 
above, the veteran is not in receipt of service connection 
for any psychiatric disorder.  The Board notes in this regard 
that the veteran was last denied service connection for an 
anxiety neurosis by rating dated in February 2003, and he did 
not submit a Notice of Disagreement as to this rating.  
Because the appellant has not filed a notice of disagreement 
pertaining to this rating determination, it is not before the 
Board for appellate review.  See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].  If the veteran 
desires to pursue such a claim by the submission of new and 
material evidence, he should contact the RO.  


ORDER

Service connection for cervical spine condition is denied.

Service connection for lumbar spine condition is denied.

A total disability evaluation is denied.





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


